Citation Nr: 1757200	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  13-29 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for penile herpes simplex 2. 

2.  Entitlement to a higher initial rating for a scar, the residual of an appendectomy, rated as noncompensable prior to September 13, 2013, and as 10 percent disabling thereafter.  

3.  Entitlement to an initial compensable rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran had active, honorable service from December 15, 1987 to January 13, 2009.  His service for the period from January 14, 2009 to June 30, 2010 is considered dishonorable.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO, in part, granted service connection and assigned noncompensable ratings for penile herpes simplex 2, a residual scar from an in-service appendectomy, and for hemorrhoids.  

Additional issues were addressed on the August 2013 statement of the case.  In his substantive appeal received in October 2013, the Veteran indicated that he only wanted to appeal the issues listed on the cover page.  This decision, accordingly, is limited to those issues.

In June 2014, the Veteran testified before the undersigned at a Board hearing in Washington, D.C.; a transcript of which is associated with the record.  

In the June 2015 decision and remand, the Board granted the Veteran's service claim for erectile dysfunction.  It additionally remanded the above titled issues for further evidentiary development.  That decision also referred issues of service connection for psychiatric and gastrointestinal disabilities raised during the June 2014 hearing.  As yet, those issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

Subsequently, a January 2016 rating decision granted an increased rating, to 10 percent, for the appendectomy scar, effective September 13, 2013.


FINDINGS OF FACT

1.  Prior to September 10, 2014, the Veteran's penile herpes simplex 2 was not manifested by affecting five percent of his total or exposed body, and it was not treated with systemic medications. 

2.  From September 10, 2014, the Veteran's penile herpes simplex 2 was treated by constant or near-constant systemic therapy during the past 12-month period.

3.  Prior to September 13, 2013, the Veteran's appendectomy scar was painful, but not unstable.  

4.  From September 13, 2013, the Veteran's post appendectomy scar was not unstable. 

5.  Throughout the period on appeal, the Veteran's hemorrhoids did not manifest as large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or with persistent bleeding and with secondary anemia, or with fissures.  


CONCLUSIONS OF LAW

1.  Prior to September 10, 2014, the criteria for a compensable rating for penile herpes simplex 2 have not been met.  38 U.S.C.A. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.27, 4.118, Diagnostic Code 7806 (2017).

2.  From September 10, 2014, the criteria for a 60 percent rating for penile herpes simplex 2 has been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.321, 4.27, 4.118, Diagnostic Code 7806.

3.  Prior to September 13, 2013, the criteria for a 10 percent rating, but no higher, for painful appendectomy scar have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

4.  From September 13, 2013, the criteria for a rating in excess of 10 percent for painful appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

5.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. Higher Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the ratings appealed are the initial ratings assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Moreover, adjudication of a claim for a higher initial disability rating should include specific consideration of whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App, 119 (1999).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

II. Penile Herpes Simplex 2

A. Rating Criteria

The Veteran's penile herpes simplex 2 has been rated by analogy under the criteria for dermatitis or eczema.  

The rating criteria for Diagnostic Code 7806 (dermatitis or eczema) are as follows: 

A noncompensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

A 10 percent rating is warranted where there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.   Id. 

A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id. 

A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id. 

Or rate as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

The Board acknowledges that use of the phrase "such as" in the rating criteria indicates that systemic therapy is not limited to the enumerated corticosteroids or other immunosuppressive drugs.  See, e.g., Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (discussing the use of "such as" in criteria for evaluating mental disorders); see also VA Adjudications Procedures Manual (M21-1), pt. III, subpt. iv, ch. 4, § J. 3. f (updated October 5, 2015) ("systemic therapy such as corticosteroids or other immunosuppressive drugs" refers to any oral or parenteral medication prescribed by a medical professional to treat the underlying skin disorder).  

In Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. July 14, 2017), the U.S. Court of Appeals for the Federal Circuit held that there was a clear distinction between topical corticosteroid treatment and "systemic therapy."  

There are some disorders of the skin that have active and inactive stages or are subject to remission and recurrence.  The frequency, duration, and severity of outbreaks of skin disease exacerbations must be addressed, and the skin disorder should be considered, whenever possible, at a time when it is most disabling.  Ardison v. Brown, 6 Vet. App. 405(1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992)

B. 
Factual Background

The Veteran filed his initial herpes claim for service connection in July 2010.  This claim comes before the Board upon disagreement of the RO's March 2012 noncompensable grant of same.  

In the September 2010 VA general examination, the Veteran reported that he experienced outbreaks as often as every two weeks, and as distant as one and a half months.  He noted that, in particular, his outbreaks would be triggered by stress.  The Veteran was observed to have a rash/lesion on the base of his penis.  It was noted that such was a rare, discrete vesicle that was non-tender, reddened, or warm.  Upon additional examination it was noted that there were a few vesicular papules on the base of the penis.  There was some hyperpigmentation of the shaft and glans.  No tenderness was observed.  He was noted to have frequent flare-ups on his penis and testicles.  The course of this disease since onset was noted as intermittent with remissions.  He was not under any current treatments, and denied past treatment.  It was observed that his herpes had no effect on his usual occupation, or his usual daily activities.  

In the February 2012 VA general examination, upon review of the body systems, the examiner did not find a skin and/or scar condition.  The Veteran did not have any conditions that impacted his ability to work that were not addressed on other Questionnaires.  It was noted that no medical or other pertinent evidence was available for review during this examination. 

In the April 2012 notice of disagreement, the Veteran disagreed that his herpes disability was noncompensable.  

In a September 2013 VA medical record, the Veteran complained that he experienced genital herpes outbreaks twice a month.  He used to be treated for acute flare-ups, but did not undergo prophylaxis.  The clinician reported that the Veteran would be recommended for prophylactic treatment with Acyclovir if IgG testing was positive.

At the June 2014 hearing, the Veteran testified that he experienced herpes flare-ups on his penis.  These were at times painful, and that he could not have sexual intercourse during same as he may infect his wife.  He related that most of the time when he experienced symptoms was when he was under stress or "some kind of depression."  He tried to reduce his stress to minimize outbreaks.  When he first experienced his symptoms, he would have frequent outbreaks due to the stress of having herpes.  Now, he has "learned to live with it," and opined that he had approximately one outbreak every two months.  However, this could differ depending on "what I'm dealing with or what I'm going through."  He expressed that he experienced lesions during outbreaks.  He reported that his outbreaks could last four to five days, but it "all depends on myself."  Since the 2010 VA examination, the Veteran testified that his herpes symptoms were "pretty much the same," and that "[y]ou just learn to deal with the situation more now [....]"  He testified that he did not have any additional physical symptoms outside of lesions and papules.  He did not take medications for this condition, and self-treated.  

In a September 2014 VA medical record, the Veteran was prescribed Acyclovir, which he was to take two of per day.  This prescription was also noted in VA medical records from October and November 2014.  

In the November 2015 VA skin diseases examination, the Veteran complained of recurrent genital herpes and continued use of prescribed oral medications.  He took Acyclovir on a daily basis, but still had a herpes outbreak every other month.  His herpes lesions were usually below the glans of the penis, on both sides, and sometimes at the base of the penis and around the rectum.  During outbreaks his lesions were painful, and exacerbated by wearing clothing.  No visible lesions were observed at the examination.  The examiner noted that the Veteran had received constant/near-constant Acyclovir treatments during the past 12 months.  Upon examination, none of the Veteran's total body or exposed areas of skin were affected by herpes.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his herpes.  His herpes did not impact his ability to work, and he was noted to have no functional limitations due to same.  

C. Analysis

Upon consideration of the foregoing, the Board finds that prior to September 10, 2014, a rating for penile herpes is not warranted; thereafter the maximum schedular rating of 60 percent is warranted.  

Prior to September 10, 2014, the Veteran was not shown to have at least 5 percent of his entire body, or exposed areas, affected by herpes.  Further, the Veteran denied, and the record did not demonstrate, that he was undergoing any systemic therapy for his herpes disability during this period.  In the September 2010 VA examination, the Veteran was observed to have a rash/lesion on the base of his penis.  It was noted that such was a rare, discrete vesicle.  Upon examination it was noted that a few vesicular papules were on the base of the penis.  There was some hyperpigmentation of the shaft and glans.  At this time he was not under any treatment for same, and denied past treatment.  In September 2013, it was indicated that he was treated for flare-ups, but did not undergo prophylaxis.  In June 2014 hearing the Veteran testified that he: practiced stress reduction to control his symptoms; did not take herpes medication; and engaged in self-treatment.  He testified that since the 2010 VA examination, his herpes symptoms were "pretty much the same." 

Regarding the Veteran's penile herpes symptoms prior to September 10, 2014, the record shows that in September 2010, the Veteran was found to have outbreak symptoms on his penis and its base.  The examiner used terms such as few, some, and rare and discrete.  Upon consideration of the examiner's descriptions of the Veteran's somatology, the Board does not find that September 2010 findings are demonstrative that a five percent, or greater, area of the Veteran's entire body, or exposed body, was affected by service-connected herpes.  The Board notes that at the June 2014 hearing, the Veteran testified that his symptoms were "pretty much the same" since the September 2010 VA examination.  As such, a compensable rating for herpes on the basis of the area affected is not warranted.  

Further, the Board does not find that a compensable rating is warranted during this period on appeal for the use of systemic therapy.  Review of the record does not demonstrate that the Veteran underwent systemic therapies during this time.  Notably, in September 2010 the Veteran denied current and past herpes treatment, in September 2013 the Veteran did not undergo prophylaxis, and in June 2014 he testified that he did not take herpes medication and engaged in self-treatment.  As such, prior to September 10, 2014, a compensable rating for herpes due to the use of systemic therapy is not warranted.  

From September 10, 2014, the maximum schedular rating of 60 percent for herpes is warranted.  The record demonstrates that on that date the Veteran was prescribed Acyclovir, which he was to take twice daily.  The Veteran was also noted as prescribed with same in October and November 2014.  In the November 2015 VA skin diseases examination, the examiner observed that the Veteran had received constant/near-constant Acyclovir treatments during the past 12 months.  The Board notes that a 60 percent rating is warranted where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  The Board additionally notes that under VA law, the term "such as" in a rating criteria does not demonstrate exclusivity to the list that follows.  As such, the Board finds that from September 10, 2014, the earliest date where the Veteran was observed to begin two-a-day daily Acyclovir treatment, a total schedular rating for herpes is warranted.  

In summation, prior to September 10, 2014, a compensable rating for herpes is not warranted; thereafter, the maximum schedular rating, 60 percent, is warranted.  

Additionally, to the extent the Veteran has claimed that his erectile dysfunction is related to his herpes, this disability's symptomology has already been considered, and compensated for, by the Board's June 2015 grant of same. 

III.  Appendectomy Scar

A. Rating Criteria

During the course of the appeal, the Veteran's appendectomy scar has been considered under Diagnostic Code 7805.  The Veteran is currently rated for painful scars under Diagnostic Code 7804.  As Diagnostic Code 7805 contemplates evaluating any disabling effect(s) not considered in a rating provided under diagnostic codes 7800 to 7804 under an appropriate diagnostic code, the Board shall consider all applicable referenced Diagnostic Codes.  

The rating criteria for Diagnostic Code7801 (burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear) as follows:  

A 10 percent rating is warranted where there is an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  

A 20 percent rating is warranted where there is an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  Id. 

A 30 percent rating is warranted where there is an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  Id. 

A 40 percent rating is warranted where there is an area or areas of 144 square inches (929 sq. cm.) or greater.  Id. 

Note (1): A deep scar is one associated with underlying soft tissue damage.

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.

The rating criteria of Diagnostic Code 7802 (burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear) are as follows: 

A 10 percent rating is warranted where there is an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Note (1): A superficial scar is one not associated with underlying soft tissue damage.  

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25. Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.

Diagnostic Code 7804 contains the rating criteria for unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

A 10 percent rating is warranted where there are one or two scars that are unstable or painful.  Id.

A 20 percent rating is warranted where there are three or four scars that are unstable or painful.  Id. 

A 30 percent rating is warranted where there are five or more scars that are unstable or painful.  Id. 

Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

The rating criteria for Diagnostic Code 7805, (scars, other (including linear scars) and other effects of scars) are evaluated under diagnostic codes 7800, 7801, 7802, and 7804 is as follows:

Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

B. Factual Background

The Veteran filed his initial claim for service connection in July 2010.  This claim comes before the Board upon disagreement of the RO's March 2012 noncompensable grant of same.  In the January 2016 rating decision, the RO granted 10 percent, effective September 13, 2013, for a painful appendectomy scar.

In the September 2010 VA general examination, the Veteran was noted as complaining of tenderness of his appendectomy scar.  He was observed to have a surgical scar of the right lower quadrant that measured 3 cm by 3 mm.  He reported chronic tenderness of the surgical scar; however, upon examination it was not found to be tender.  The scar was linear, and there was not tissue loss or adherence.  It was noted as slightly hypopigmented.  His scar had no effect on his usual occupation, or his usual daily activities.  

In the February 2012 VA general examination, upon review of the body systems, the examiner did not find a skin and/or scar condition.  The Veteran did not have any conditions that impact his ability to work that are not addressed on other Questionnaires.  It was noted that no medical/other pertinent evidence was reviewed during this examination. 

In the April 2012 notice of disagreement, the Veteran disagreed that his scar disability was noncompensable.  

In a September 2013 VA medical record, the Veteran complained of pain around his appendectomy scar when he ate spicy food.  He associated this with vomiting, diarrhea, and tenderness on his naval button.  It was noted that he had an umbilical scar, a small reducible umbilical hernia, and mild tenderness over the scar. 

At the June 2014 hearing, the Veteran testified that he still had a scar due to his in-service appendectomy, and that it was still tender.  During the prior VA examination his scar was tender.  When asked about the area surrounding the scar, he noted that "my stomach is sore.  It's constantly sore."  He noted that he has been sore since his in-service appendectomy.  He had difficulties with belts as they may irritate/hurt his scar.  He reported that he changed his diet after he underwent this procedure, and he noted that he could no longer eat spicy food.  Upon questioning, he did not know if had any additional gastrointestinal condition.  He reported that he was told to "stay away" from food that would irritate his stomach.  He testified that he experienced symptoms of extreme pain, and that this pain caused significant gastrointestinal symptoms.  His pain would subside after significant diarrhea.  [A claim for a gastrointestinal disability has been referred by the Board for appropriate action].

In the November 2015 VA scars examination, the Veteran was noted to have a vertical abdominal scar that was painful to the touch and when wearing restrictive clothing.  It was observed as deep and nonlinear, and measured 10 cm by 1 cm.  Its total area was calculated as 10 square centimeters.  His scar was painful, but not unstable.  None of his scars were due to burns.  The examiner did not observe any other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with the scar.  The scar did not affect the Veteran's ability to work, and it was found to not cause functional limitations.   

C. Analysis

As an initial matter, the Board notes that during the entire period on appeal, the Veteran's scar was not shown to be: deep and with an area of at least 6 square inches (39 sq. cm.); superficial and with an area of 144 square inches (929 sq. cm.) or greater; or unstable.  As such, a higher rating is not warranted under these bases.  

Regarding painful scarring, the Board finds that a 10 percent rating, but no higher, is warranted for the entire period on appeal.  The Veteran is competent to describe his symptoms of scar pain (to include frequency, duration, and intensity), and such is competent lay evidence in support of his claim.  The Board notes that in the September 2010 VA general examination the Veteran complained of scar tenderness, but upon examination it was not observed as tender by the examiner.  In September 2013, the Veteran was found to have mild tenderness of over the area of the scar.  At the June 2014 hearing, the Veteran testified that his scar had been constantly sore since his in-service appendectomy.  Finally in the November 2015 VA examination, the Veteran's scar was noted as be painful to the touch.  Considering the above, and giving the Veteran the benefit of the doubt, the Board finds that the weight of the evidence demonstrates that the Veteran has had a painful scar throughout the period on appeal.  Additionally, during the period on appeal the Veteran's scar has not been found to be unstable, thus a higher rating is not warranted on that basis.  As such, a rating of 10 percent, but no higher, for a painful appendectomy scar is warranted prior to September 13, 2013; thereafter, a rating in excess of 10 percent is not warranted.  

IV. 
Hemorrhoids

A. Rating Criteria

Diagnostic Code 7336 contains the rating criteria for rating hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

A noncompensable evaluation is warranted where the hemorrhoids (internal and/or external) are mild or moderate.  Id. 

A 10 percent evaluation is warranted where the hemorrhoids (internal and/or external) are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Id. 

A 20 percent evaluation is warranted where there are hemorrhoids (internal and/or external) with persistent bleeding and with secondary anemia, or with fissures.  Id.

B. Factual Background

The Veteran filed his initial hemorrhoids claim for service connection in July 2010.  This claim comes before the Board upon disagreement of the RO's March 2012 noncompensable grant of same.  

In the September 2010 VA general examination, the Veteran reported that he was diagnosed with bleeding hemorrhoids, and that he experienced symptoms of itching and burning.  The onset of his hemorrhoids was noted as intermittent with remissions.  No hemorrhoids were observed during this examination.  His hemorrhoids affected his usual occupation to the extent that he was assigned to different duties.  His hemorrhoids had no effect on his usual daily activities.  

In the February 2012 VA general examination, upon review of the body systems, the examiner did not find an abdominal and/or digestive condition, to include hemorrhoids.  However, it was noted in an accompanying waiver that a rectal examination was not performed.  The Veteran did not have any conditions that impact his ability to work that are not addressed on other Questionnaires.  It was noted that no medical or other pertinent evidence was reviewed by the examiner.  

In the April 2012 notice of disagreement, the Veteran disagreed that his hemorrhoids disability was noncompensable.  

In a September 2013 VA medical record, the Veteran complained of hemorrhoids since the 1990s.  He would experience bleeding and pain if he ate certain foods.  He used an over-the-counter suppository to treat his symptoms. 

In a February 2014 private medical record, the Veteran underwent a colonoscopy procedure.  There, colon polyps were observed and removed, and some tissues were biopsied.  The clinician reported that "the rest of the colon was normal appearing upon careful inspection."  The diagnoses were two colon polyps, and a thickened IC valve.  

At the June 2014 hearing, the Veteran testified that he currently suffered from internal hemorrhoids.  This condition caused him pain and resulted in blood in his stool.  Regarding the frequency of bleeding, he testified that he would observe it in his stool and sometimes on toilet tissue.  He reported that his rectal area would become very irritated, and he denied weakness and anemia.  He testified that he had fissures around his rectum whenever his hemorrhoids were active, and that his hemorrhoids would "come and go."  He reported that he used to have hemorrhoids more frequently, but currently had less due to dietary adjustments and the use of stool softeners.  The Veteran noted that he underwent a colonoscopy that showed that he had polyps.  He was not sure if a doctor had told him that these were related to his hemorrhoids, but he believed that there was some relationship between the two.  He stated that he had done his own research regarding hemorrhoid symptoms and "the diagnostic", and that he experienced these symptoms.  He additionally noted that his hemorrhoids would itch.  

In the November 2015 VA rectal examination, the Veteran reported that his hemorrhoids were internal and would flare-up every other month.  He tried to prevent flare-ups with a high fiber diet and avoiding spicy foods.  He was prescribed topical medications for this condition, which were noted as a non-continuous treatment.  The examiner noted that during the examination the Veteran did not have any visible hemorrhoids.  He found that the Veteran's rectal/anal area was normal, i.e., without external hemorrhoids, anal fissures, or other abnormalities.  The Veteran did not have any scars, or other pertinent findings, related to his hemorrhoids.  The Veteran underwent a blood test for anemia, and the examiner found that there were no significant diagnostic test findings.  The Veteran was found to have mild or moderate hemorrhoids.  The Veteran's hemorrhoids did not impact his ability to work, and it was found that they caused no functional limitations.  

C. Analysis

Upon consideration of the foregoing, the Board finds that a compensable rating for hemorrhoids is not warranted during the period on appeal.  

In order to be eligible for a 10 percent rating, hemorrhoids must have symptoms of being large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The medical record shows that while Veteran did have internal hemorrhoids during the appeal period, they were not noted by medical care providers as large, thrombotic, irreducible, or with excessive redundant tissue, evidencing frequent recurrences.  The Board notes that much of the record generally notes the existence/treatment of the Veteran's hemorrhoids in addition to noting a history of rectal bleeding.  Although the Veteran has reported that his hemorrhoids would bleed, he has not claimed, and the evidence does not show, that they were thrombotic and irreducible, or that they reoccurred frequently.  Notably in the September 2010 VA general examination the onset of his hemorrhoids was noted as intermittent.  A February 2014 private colonoscopy report noted that, outside of some polyps and thicken tissue, the "the rest of the colon was normal appearing upon careful inspection."  In June 2014, the Veteran testified that the occurrence of hemorrhoids had decreased and that they would "come and go."  At the November 2015 VA rectal examination, the Veteran reported that his hemorrhoids would flare-up every other month.  The November 2015 examiner found that Veteran did not have any visible hemorrhoids, and that his rectal/anal area was normal.  Notably, the November 2015 examiner, upon physical examination, opined that the Veteran had mild or moderate hemorrhoids.  As such, the Veteran is not entitled to an increased rating of 10 percent.

In order to be eligible for a 20 percent rating, hemorrhoids must have symptoms of persistent bleeding with secondary anemia, or with fissures.  The Veteran has given competent and credible lay statements that he experience blood in his stool, and that sometimes observed it on his toilet tissue.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 38 C.F.R. § 3.159(a)(1) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience).  The Board acknowledges that the Veteran has testified that he had fissures associated with his hemorrhoids.  However, the Veteran has not been shown to be competent to determine that he has fissures, and whether same are related to his hemorrhoids.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, this statement is not supported by the competent and credible medical evidence.  Significantly, the November 2015 VA examiner found that the Veteran's rectal/anal area was normal. 

Additionally, the Veteran has not claimed, and the record does not show, that he had anemia due to hemorrhoids during the period on appeal.  Notably, in June 2014, the Veteran denied same.  In November 2015 the VA examiner conducted a test for anemia, and reported that there were no significant diagnostic test findings or results.  Thus, upon consideration of the above, the Veteran's disability picture regarding his hemorrhoids does not more nearly approximate the criteria for a 20 percent rating.    



ORDER

Prior to September 10, 2014, a compensable rating for penile herpes simplex 2 is denied.  

From September 10, 2014, a 60 percent rating for penile herpes simplex 2 is granted, subject to the laws and regulations governing monetary awards.

Prior to September 13, 2013, a 10 percent rating, but no higher, for painful appendectomy scar is granted, subject to the laws and regulations governing monetary awards.

From September 13, 2013, the rating in excess of 10 percent for painful appendectomy scar is denied. 

A compensable rating for hemorrhoids is denied.  




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


